DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022, has been entered.
The amendments to claims 17 and 27 and the addition of claims 35 and 36 are noted.
Claims 13-22, 27-28, 30-31, and 34-36 are pending and have been fully considered.

Response to Amendment
Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) has been interpreted as biomass that has undergone “a method comprising steps 1) sizing the biomass to < 20 cm size, for example from 0.1 to 2.0 cm size, particles, 2) washing the biomass with a washing fluid, for example a fluid selected from the group consisting of water, acidified water, alkaline water, and combinations thereof, sufficiently to reduce the content of alkali and alkaline earth metals, 3) optionally rinsing the washed biomass of step 2) with rinsing fluid, 4) drying the biomass to reduce water content, and optionally, 5) reducing the dried particle size to < 1 cm” [see paragraph 00025 of the instant specification].

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends from claim 1, which has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the catalyst make-up rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 2012/0047794 A1).
Bartek et al discloses a biomass pretreatment method of fast pyrolysis, which method comprises comminuting biomass such as pine trees [paragraphs 0096 & 0097] to “an average size between about 50 and about 750 microns and individual sizes between about 0.1 and about 1000 microns” [paragraph 0102] and demineralization of the same containing inorganic extractables such as metals (“[a]bout 20 kinds of metals have been identified in various kinds of lignocellulosic biomass, which vary not only with the kind of biomass, but also with its origin” [paragraph 0048]) by contacting said comminuted biomass with hot water ranging in temperature from 50-90o C [see prior citation] or a solvent such as an aqueous acid or base.  The reference teaches “essentially any aqueous solvent can be used for demineralization…The effectiveness is believed to be due to the presence of organic acids (e.g., carboxylic acid, acetic acid) in the aqueous phase. Without wishing to be bound by any theory, the acidity of the aqueous phase can facilitate the mobilization of minerals in the biomass. For example, the chelating effects of carboxylic acids can contribute to the solubilization and removal of mineral cations” [paragraph 0050].  Bartek further discloses “at least part of the aqueous solvent can then be removed (e.g., dewatering) from the biomass by mechanical action (e.g., kneading, agitating, pressing). Ash precursors, such as dissolved extractables (e.g., minerals and/or metals), will thus be removed with the solvent. The mechanical action can occur in an agitator and/or a kneader. The mechanical action can be exerted by equipment such as a high shear mixer, kneader, colloid mill, planetary mixer, mix-miller, or ball mill…dewatering steps can be repeated to control the amount of minerals that are removed from the biomass. In addition to removing minerals from the biomass, the swelling and dewatering steps can make the biomass material more susceptible to a subsequent reaction. For example, swelling of the biomass can cause disruption of the internal bulk hydrogen bonding links between components and in general upset the compact nature of the bulk biomass particle” [paragraphs 0051 & 0052].  The reference further discloses “[t]he pretreatment can reduce metal…content to less than about 3,000, 2,500, 2,000, 1,500, 1,000, or 500 mg/kg, based on dry weight of the biomass” [paragraph 0054], which subsumes the ranges recited in instant claim 13.  The dewatering taught by Bartek et al corresponds to the drying step associated with the production of the treated lignocellulosic biomass feedstock of instant claim 13 and the pretreated biomass of Bartek et al corresponds to said feedstock.
With respect to claim 15, it is the position of the Office that loblolly is an obvious species of the Pinus genus for the production of bio-oil from pretreated biomass.
With respect to claims 16 and 17, note that applicant has disclosed that biomass “refers to any organic source of energy or chemicals that is renewable. Its major components can be: (1) trees (wood) and all other vegetation; (2) agricultural products and wastes (corn, corn stover, sugar bagasse, fruit, garbage ensilage, etc.); (3) algae and other marine plants; (4) metabolic wastes (manure, sewage), (5) energy crops (e.g. miscanthus), and (6) cellulosic urban waste” [paragraph 00038].  Bartek et al discloses “biomass include agricultural waste (such as bagasse, straw, corn stover, corn husks, and the like) and specifically grown energy crops (like switch grass and saw grass). Other examples include trees, forestry waste, such as wood chips and saw dust from logging operations, or waste from paper and/or paper mills. In addition, aquacultural sources of biomass, such as algae, are also potential feedstocks for producing fuels and chemicals” [paragraph 0004].  Since the biomass of the reference may be the same as that of the instant application, it is expected that the untreated biomass of the reference has similar concentrations of K and Ca absent evidence to the contrary.
With respect to claims 35 and 36, the pretreatment method does not appear to chemically alter the lignocellulosic structure of the biomass so the dewatered biomass corresponds to the recited lignocellulosic biomass.
Claim 27-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosselink et al (US 2012/0289752 A1).
Gosselink et al discloses a “process for converting a solid biomass material” [abstract] and a system therefore, which system comprises a fluidized bed reactor 120 [paragraph 0088] containing a catalytic cracking catalyst, which catalyst “can be any catalyst known to the skilled person to be suitable for use in a cracking process. Preferably, the catalytic cracking catalyst comprises a zeolitic component…The zeolite is preferably a large pore zeolite…Examples of such large pore zeolites include FAU or faujasite, preferably synthetic faujasite, for example, zeolite Y or X, ultra-stable zeolite Y (USY), Rare Earth zeolite Y(REY) and Rare Earth USY (REUSY). According to the present invention USY is preferably used as the large pore zeolite….The catalytic cracking catalyst can also comprise a medium pore zeolite…According to the present invention, ZSM-5 is preferably used as the medium pore zeolite” [paragraphs 0131-0133].  Said zeolite may also include Na and K in amounts of 0.23 wt % and 0.07 wt % as the oxides thereof [see Table 3].  However, the reference does not disclose that either Na or K is necessarily contained in the ZSM-5 zeolite or zeolite Y.  Therefore, it is not necessary that sodium or potassium is present in either zeolite.  In other words, it is obvious that the concentration of Na plus K in the catalyst inventory is zero.  Finally, it is the position of the Office that the requirement that the “zeolite catalyst [is] equilibrated with respect to catalyst deactivation” is a recitation of what the system does, not what the system is.  See, e.g., paragraph 00061 of the instant specification: “…small amounts of circulating catalyst (called "E-cat" to indicate that the catalyst activity has "equilibrated" with respect to catalyst deactivation) are removed and the losses are replaced with fresh catalyst having full activity.”  The removing and replacing indicate what the system does.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosselink et al (US 2012/0289752 A1) in view of Bartek et al (US 2012/0047794 A1).
Reference is made to the preceding discussion of Gosselink et al.  
Gosselink et al does not appear to explicitly disclose that the solid biomass material is a treated biomass having “< 50 ppm K and < 300 ppm Ca.”

At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the system of Gosselink et al with the pre-treated biomass of Bartek e al because it has been held that “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness” [Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297].  Note that Bartek et al discloses “a particulate heat carrier can be mixed with biomass, e.g., in a fluidized bed reactor,” which fluidized bed operates at temperature ranging from 450 to 550o C [paragraph 0090; compare to the temperature of Gosselink et al: “contacting the solid biomass material and a fluid hydrocarbon feed with a catalytic cracking catalyst at a temperature of more than 400o C (paragraph 0010; see also paragraphs 0034 & 0053)].

Allowable Subject Matter
Claims 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Bartek et al does not disclose the process steps in the recited specificity.

Response to Arguments
Applicant's arguments filed February 3, 2022, have been fully considered but they are not persuasive.
Applicant has argued “[i]In the Office Action it is asserted that Example 12 and Table 11 of the present specification shows that Bartek meets the claimed level of K and Ca. This is not correct. Example 12 uses deionized water which is not disclosed in Bartek. The data in Table 11 shows that the combination of repeated acid treatments and rinsing with deionized water reduce the level of K and Ca to the claimed level. The Office Action states that, to overcome the rejection of Bartek, ‘one would need to show that the pre-treated biomass is prepared by the same method and, in every case or instance, the pre-treated biomass does not possess the claimed level for K and Ca.’ There is no basis in the MPEP or the case law for this inherency was set forth in the previous amendment.  Bartek's pretreatment would not inherently result in the claimed composition” [see page 8 of remarks].
Applicant’s argument is not persuasive because the assertions contained therein appear to be based on the assumption that the claims are rejected under 35 U.S.C. 102 (necessity/inherency) instead of being rejected as being obvious under 35 U.S.C. 103(a) (sufficiency).  Applicant appears to be confused as to the difference between the two statutes.  Therefore, the following will explain the difference. 35 USC § 102 states: “[a] person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention or (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.”  For the sake of brevity, let’s refer to (a)(1) and (a)(2) as prior art, and a claim, say claim X, that is in the prior art symbolized as A.  Let’s further symbolize the phrase “[a] person shall be entitled to a patent” as P.  Note that the word “unless” has two meanings: (1) a weak sense, which is equivalent to “if not,” and (2) a strong sense, which is equivalent to “if and only if not.”  Under the weak sense of unless, 35 USC § 102 could be symbolized, using symbolic logic as ¬A→P; that is, if a claim, say claim X, is not (¬) disclosed in the prior art, then a person shall be entitled to a patent.  Under the weak sense of unless, no claim can be rejected under 35 USC § 102 because the statute says noting about what happens if a claimed invention is known in the prior art.  That is, under a weak sense of unless, nothing is known if you have A.  However, under a strong sense of unless, claims may be rejected.  The strong sense of unless may be symbolized as A→¬P and P→¬A.  Note the A→¬P portion; this statement means “if a claim, say claim X, is disclosed in the prior art, then a person shall not (¬) be entitled to a patent.”  This is the basis of anticipation, which is defined as “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” [Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053].  To say something is anticipated only if it is in the prior art, A, is logically equivalent to (¬A→¬anticipated), which, in words, means being known in the art necessary for anticipation.  Now the definition of anticipation is a particular instance of 35 USC § 102 or, alternatively, a subset thereof.  Note that the definition cited in Verdegaal relates claims to prior art references whereas the 102 statute relates claims relative to prior art and who shall be entitled to a patent.  In Verdegaal, let X represent a claim, say, claim X with elements xi and let A represent the prior art.  The logical statement for anticipation is “for all xi in X, if X is not a subset of A then X is not anticipated.”  Another equivalent statement is “if X is anticipated then for all xi in X, X is a subset of A,” or, equivalently, “if X is anticipated, then all elements xi of X are elements of A.”  Clearly, if all elements xi of X are elements of A, then one is not entitled to patent under the strong sense of unless (recall, A→¬P above), and, further, is should be obvious now that anticipation is related to necessity (“being known in the art is necessary for anticipation”).  Since there are only two type of propositions, ones based on necessity and ones based on sufficiency, if 35 USC § 102 is based on necessity, 35 USC § 103 must be based on sufficiency by simple deduction.  35 USC § 103 reads: “[a] patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”  In other words, 35 USC § 103 states that despite the fact that the claimed invention is not identically disclosed as set forth in section 102 (and, consequently, rejected under that statute, which rejection requires the strong sense of unless as discussed above), if the differences between the claimed invention and the prior art are obvious, then a patent for a claimed invention may not be obtained.  Using the logical shorthand above, 35 USC § 103 states that “there exists one of more xi in X and said xi is not an element of A and ¬P.”  Now, if one were to draw a Venn diagram of anticipation, one would draw a small circle X completely inside a larger circle A and that relation may be expressed as A is necessary for X, like, for example, being a mammal is necessary for being a dog.  If one were to draw a Venn diagram for sufficiency, one could draw the same or similar diagram with a smaller circle A enclosed by a larger circle O, but in this case, one would say A is sufficient for O, like, for example, being a mammal is sufficient for being an animal or, alternatively, a mammal is obviously an animal.  In this latter treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) has been interpreted.  If applicant prefers a broader interpretation than the interpretation contained therein then said interpretation can be thought of as a sufficient condition for obtaining a treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) in keeping with a broadest reasonable interpretation of the claims.  There may be other conditions that yield the recited treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17), but applicant has not disclosed those; moreover, applicant has not provided necessary conditions for obtaining treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) such as de-ionized water.  Then the Office action discloses how the teaching of Bartek et al and the disclosure of the instant application overlap (or intersect)-the sizing to less than 20 cm, washing with water or acidified water (aqueous acid), and drying.  Since the teaching of Bartek et al and the instant application intersect including that “[t]he reference further discloses ‘[t]he pretreatment can reduce metal…content to less than about 3,000, 2,500, 2,000, 1,500, 1,000, or 500 mg/kg, based on dry weight of the biomass’ [paragraph 0054],” the assertion is made that intersecting teachings are sufficient for the recited claims to be obvious.  When the final Office action noted “to overcome the rejection of Bartek, ‘one would need to show that the pre-treated biomass is prepared by the same method and, in every case or instance, the pre-treated biomass does not possess the claimed level for K and Ca,’” this is equivalent to showing that something else is necessary to achieve the claimed level for K and Ca or, alternatively but equivalently, there is no intersection between the prior art and the instant disclosure.  Instead, applicant has asserted that inherency is somehow involved when inherency is clearly not.  Now, let’s take a closer look at Example 12.  0.04 wt % HNO3 solution (pH=2.5) in a heated stirred vessel for 40 minutes. The biomass was separated from the solution and contacted with a fresh mild acid wash solution two additional times for a total of three treatments under the same conditions with the same procedure. After the third treatment cycle, the biomass was washed with deionized water. Mineral analyses were performed by ICP…Yellow birch chips having longest dimensions of 10-12 mm and containing 454 ppm K were used to prepare ultra-low K biomass. A 10:1 wash solution:biomass mass ratio was used at 60o C. The biomass was separated and dried at 105o C. overnight. The analytical data are given in Table 11 below…”  Applicant could assert that the necessary conditions to obtain the treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) include: 1) aqueous nitric acid in a 10:1 solution:biomass mass ratio, 2) three treatments 3) longest dimensions of 10-12 mm and 4) washing with de-ionized water.  Such conditions are not necessarily taught by Bartek et al although de-ionized water would be obvious and the “repetition of [a] known process until success is achieved” such as “metal…content to less than about 3,000, 2,500, 2,000, 1,500, 1,000, or 500 mg/kg” is “one of the inferences and creative steps that a person of ordinary skill would employ” [Perfect Web Technologies Inc. v InfoUSA Inc., 92 UPSQ2d 1849].  However, applicant has not done such, nor has applicant shown or provided evidence that treated lignocellulosic biomass feedstock (claim 13) or treated biomass (claims 14-17) obtained from the conditions provided in the instant application [see paragraph 0025 therein] as discussed in the Claim Interpretation section would not possess the recited limitations of the claims.  Last, applicant asserts on page 10 of the remarks “the argument on pages 9-11 of the final Office Action concludes by citing a quotation from Atlas Powder, that is cited in the section of the MPEP §2112.I that specifically concerns inherency. So, the rejection is based on inherency.”  Obviously, this conclusion is absurd.  It should be clear from the preceding that if something is inherent or anticipated, it is also obvious.  If a claim, say claim X, is anticipated by the prior art A, it is also obvious; that is, X is contained within A, which is contained within O just like a being a dog is contained within being a mammal, which is contained within being an animal.  Consequently, there is no incompatibility with citing a case law concerning anticipation or inherency when discussing matters of obviousness.  However, the opposite is not true.
20 (0.17% Na, 1,700 ppm) and 0.07% K20 (0.06% K, 600 ppm), so the total Na + K is 2,300 ppm. There is no suggestion in Gosselink for lowering the concentration of Na + K below the claimed concentration” [see page 9 of remarks].
Applicant’s argument is not persuasive because Gosselink et al does not disclose that either Na or K is necessarily contained the ZSM-5 zeolite or zeolite Y.  Therefore, it is not necessary that sodium or potassium is present in either zeolite.  In other words, it is obvious that the concentration of Na plus K in the catalyst inventory may be zero.
Finally, with respect to the claim interpretation, applicant has argued “[t]o the person of ordinary skill, the term ‘treated lignocellulosic biomass feedstock’ or ‘treated biomass’ is not limited to the specific steps of claim 18. For example, in US5865898, ‘METHODS OF BIOMASS PRETREATMENT,’ Holtzapple describes a process for pretreating biomass as: 
[ABSTRACT] Pretreatment comprises the addition of calcium hydroxide and water to the biomass to form a mixture, and subjecting the mixture to relatively high temperatures for a period of time sufficient to render the biomass amenable to digestion. The pretreated biomass is digested to produce useful products such as feedstocks, fuels, and compounds including fatty acids, sugars, ketones and alcohols. 
Another example is from Bartek (US 2012/0047794)…The references are presented to show how the worker of ordinary skill in the art would have understood the term ‘treated lignocellulosic biomass.’ The specification does not specifically define the word ‘treated.’ ‘The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.’ In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). By showing what was well-known to those skilled in the art, it can be seen that the term ‘treated’ does not limit the biomass to the conditions of claim 18.”
Applicant’s argument appears to be an implicit attempt to add new matter still.  The question from applicant’s argument is whether the disclosure of Holtzapple is the only other meaning of treated lignocellulosic biomass (note that the Bartek reference is the same reference cited in the Office actions as prior art)?  Are there other meanings?  Is there a reference that gives a broad definition of treated 
Applicant has argued “[w]ith regard to claim 31 - this is a system claim; it is not an apparatus claim. Thus, the system is one in which ‘the catalyst make-up rate is 1-3 % per day.’ This positively recited feature is part of what defines the system. It is a system in motion. This is the system of claim 31 in operation. Again, claim 31 is not a claim to static apparatus; it is a system claim” [see page 7 of remarks].
Applicant’s argument is not persuasive for the reasons stated in the final Office action dated September 3, 2021.  In Examiner’s reply, the Examiner requested that the applicant clarify which of the two possible alternative positions applicant was taking.  See pages 8 and 9 therein.  Instead, applicant has not clarified and appears to just repeat the same argument.  Since applicant will not address the Examiner’s position concerning this issue that was contained in the final Office action, the Examiner will not address this matter further here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 23, 2022